The discretionary appeal is allowed, and the judgment of the court of appeals is affirmed in part and reversed in part on the authority of Brennaman v. R.M.I. *189Co. (1994), 70 Ohio St.3d 460, 639 N.E.2d 425. Only that portion of the court of appeals’ opinion that finds the indemnification and contribution claims of URS Company to be time barred by R.C. 2305.131 is reversed. The portion of the appellate opinion addressing URS Company’s fraud claims is affirmed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Wright, J., dissents.